DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/31/2022 is acknowledged.
Claims 1 and 9 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Response to Amendment
Amendments filed on 1/31/2022 are entered for prosecution. Claims 1-4 and 9-12 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 9 (pages 5-6) in a reply filed 1/31/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references (Kwon) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0351694 A1, hereinafter Chen) in view of Qualcomm Incorporated (“Conditional HO configuration handling”, 3GPP TSG-RAN WG2 Meeting #107, R2-1908934, August 26-30, 2019, hereinafter Qualcomm) further in view of Ericsson (“Handling of a HO command while UE is monitoring CHO”, 3GPP TSG RAN WG #107, R2-1909333, August 26-30, 2019, hereinafter Ericsson) further in view of Kwon et al. (US 2011/0268087 A1, hereinafter Kwon).

Chen to the rejection of the claims are supported by Provisional Applications US 62/842,202 filed on May 2, 2019 and US 62/842,211 filed on May 2, 2019 to which Chen claims the priority. Thus, Chen was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
Chen teaches a method, in a user device, comprising: receiving, by processing hardware of the user device and from a source base station while the user device is operating in a source cell of the source base station, an RRC container message (see, Chen: Fig. 1B, action 114 and para. [0060], “source BS 13 may send an RRC reconfiguration message (e.g., the RRCReconfiguration message) to the UE 11”; Fig. 2, action 202 and para. [0066], “a UE may receive a CHO command (or a corresponding CHO command configuration, or a conditional reconfiguration IE) from a source BS”; para. [0039], “the CHO command may include a container that contains a target cell configuration (e.g., an RRC reconfiguration message that is specified in another standard, as indicated by the target RAT type) to carry information about the target cell identifier(s), or the radio parameters relevant to the target RAT”, support is found in page 6 of 62/842,202) that includes an RRC reconfiguration information element that includes (i) a conditional handover configuration providing information for user device operation within a candidate target cell of a candidate base station (see, Chen: para. [0060], “The RRC reconfiguration message may contain the configuration of the CHO candidate cell(s)”; para. [0066], “The CHO command (or the corresponding CHO command configuration, or the conditional reconfiguration IE) may include a CHO command ID and a measurement ID associated with the CHO command ID”; para. [0038] teaches information included in the CHO command, support is found in page 6, 9 and 10 of 62/842,202), and (ii) a corresponding condition for handing over to the candidate target cell of the candidate base station (see, Chen: para. [0060], “The RRC reconfiguration message may contain … and CHO execution condition(s) (or CHO trigger condition(s)”; para. [0038] teaches information included in the CHO command (e.g., the conditional reconfiguration IE) that includes a trigger condition, a leaving condition, etc.), support is found in page 6 of 62/842,202). 
in response to receiving the RRC container message, sending, by the processing hardware and to the source base station, an RRC container response message (see, Chen: Fig. 1B, action 116 and para. [0061], “UE 11 may send an RRC reconfiguration complete message (e.g., the RRCReconfiguration Complete message) to source BS 13”). 
Although Chen is sufficient for the rejection of the claimed limitation of sending, by the processing hardware and to the source base station, an RRC container response message in response to receiving the RRC container message, another reference (Qualcomm) is applied in the current rejection for Chen’s provisional applications.
In the same field of endeavor, Qualcomm teaches wherein in response to receiving the RRC container message, sending, by the processing hardware and to the source base station, an RRC container response message (see, Qualcomm: Fig. 1, step 4, “RRCReconfigurationComplete” response message sent from the UE to the source gNB in response to receiving the RRC Reconfiguration message including Condition for HO, Candidate Target cell(s) RRC Reconfiguration, etc.) in step 3.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chen alone or in combination of the teachings of  Qualcomm in order for the network to validate whether the UE can comply with the received CHO configuration (see, Qualcomm: Section 2.2). 
Chen in view of Qualcomm does not explicitly teach wherein prior to determining that the condition is satisfied, receiving, by the processing hardware and from the source base station, a handover command message for immediate handover to a target base station; and after receiving the handover command message, releasing, by the processing hardware, the conditional handover configuration, and performing an immediate handover to the target base station.
In the same field of endeavor, Ericsson teaches wherein prior to determining that the condition is satisfied, receiving, by the processing hardware and from the source base station, a handover command message for immediate (see, Ericsson: Section 2.2, Proposal 3 “Upon receiving a HO command while monitoring CHO triggering conditions the UE executes the HO according to the received command”); and after receiving the handover command message, releasing, by the processing hardware, the conditional handover configuration, and performing an immediate handover to the target base station (see, Ericsson: Section 2.2, Proposal 4 “Upon successful HO execution, the UE releases the stored RRCReconfiguration(s) for target candidates that are not applied.” Proposal 5 “Upon successful HO execution, the UE releases the stored trigger condition configuration associated to RRCReconfiguration(s) for target candidates that are not applied.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in combination with Qualcomm to include the teachings of Ericsson in order for the network to trigger a handover to a UE that has been configured with CHO configuration (i.e., UE that is monitoring CHO trigger conditions) because, for example, the network may have predicted the UE to move in a different direction that it actually did (see, Ericsson: Section 2.2).
Chen in view of Qualcomm and Ericsson does not explicitly teach wherein the UE receiving, from a source base station, an RRC container message that includes a first transaction identifier set to a first value and sending, to the source base station, an RRC container response message that includes a second transaction identifier set to the first value.
Kwon teaches wherein the UE receiving, from a source base station, an RRC container message that includes a first transaction identifier set to a first value and sending, to the source base station, an RRC container response message that includes a second transaction identifier set to the first value (see, Kwon: para. [0111], “The RRC reconfiguration-complete message includes a value identical to an RRC-transaction identifier value which has been set when the eNB sends the RRC reconfiguration message. When the RRC-transaction identifier value within the RRC reconfiguration-complete message transmitted by the UE is identical to a value within the RRC reconfiguration message transmitted by the eNB, the eNB determines that the RRC reconfiguration has been successfully completed. Here, the RRC-transaction identifier may be set to, for example to 2 bits.”). 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in combination with Qualcomm and Ericsson to include the teachings of Kwon in order for the source base station to determine that the RRC reconfiguration has been successfully completed when the RRC-transaction identifier value within the RRC reconfiguration complete message transmitted by the UE is identical to the value within the RRC reconfiguration message transmitted by the source base station (see, Kwon: para. [0111]).

Regarding claim 2:
Chen in view of Qualcomm, Ericsson, and Kwon teaches all limitations in claim 1.
	Ericsson further teaches wherein performing the immediate handover to the target base station includes performing a random access procedure with the target base station (see, Ericsson: Section 2.2 “Upon the reception of an ordinary handover command the UE should execute the handover according to the received RRCReconfiguration, even if it is monitoring CHO triggering conditions”. It is well-known to one of ordinary skill in the art that executing the handover according to the received RRCReconfiguration includes performing a random access procedure with the target base station.), and wherein releasing the conditional handover configuration comprises releasing the conditional handover configuration after performing the random access procedure (see, Ericsson: Section 2.2, Proposal 6 “Upon successful HO execution, the UE releases the stored trigger condition configuration associated to RRCReconfiguration(s) for target candidates that are not applied.”).

Regarding claim 3: 
As discussed above, Chen in view of Qualcomm, Ericsson, and Kwon teaches all limitations in claim 1.
	Ericsson further teaches wherein releasing the conditional handover configuration comprises releasing the conditional handover configuration in response to the handover command message (see, Ericsson: Section 2.2 “Upon the reception of an ordinary handover command the UE should execute the handover according to the received RRCReconfiguration, even if it is monitoring CHO triggering conditions. One remaining question is how to handle the stored CHO configurations (trigger condition configuration and stored RRCReconfiguration(s) per target candidate) when the UE receives a HO command while monitoring CHO triggering conditions.” Proposal 5 “Upon successful HO execution, the UE releases the stored trigger condition configuration associated to RRCReconfiguration(s) for target candidates that are not applied.” Therefore, the UE releases the conditional handover configuration in response to the reception of the HO command message (e.g., RRCReconfiguration, a legacy HO command).)

Regarding claim 4:
As discussed above, Chen in view of Qualcomm, Ericsson, and Kwon teaches all limitations in claim 3.
	Ericsson further teaches wherein the handover command message includes an indication to release the conditional handover configuration, and wherein releasing the conditional handover configuration in response to receiving the handover command message comprises releasing the conditional handover configuration in response to the indication included in the handover command message (see, Ericsson: Section 2.2, “One solution is that that network first sends a message to the UE indicating that the UE shall release the CHO configurations to only then send to the UE an RRCReconfiguration with reconfigurationWithSync (legacy HO command).”).

Regarding claim 9:
Claim 9 recites the method from the perspective of a base station (BS) (see, Chen: Figure 1B: Source base station 13) which corresponds to the method of claim 1, and contains no additional limitations. Therefore, claim 9 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 10:
Claim 10 recites the method from the perspective of a base station (BS) which corresponds to the method of claim 2, and contains no additional limitations. Therefore, claim 10 is rejected by applying the same rationale used to reject claim 2.

Regarding claim 11:
Claim 11 recites the method from the perspective of a base station (BS) which corresponds to the method of claim 3, and contains no additional limitations. Therefore, claim 11 is rejected by applying the same rationale used to reject claim 3.

Regarding claim 12: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.Y./Examiner, Art Unit 2471     



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471